Citation Nr: 0808861	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-38 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1953.  He died in October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initial review of the record discloses some records of the 
veteran's final hospitalization.  There are admission 
records, clinical notes, and test results.  However, a final 
or discharge summary is not of record and should be obtained.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court), held 
that the Veterans Claims Assistance Act of 2000 (VCAA) 
required a notice letter in DIC cases to include:
1.  A statement of the conditions, if any, for which the 
veteran was service-connected at the time of death; 
2.  An explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and, 
3.  An explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  

Neither the November 2004, nor the July 2005 VCAA notice 
letters meet these requirements.  The November 2004 letter 
told the appellant that to support a claim for DIC the 
evidence must show that the veteran died while on active duty 
or from a service-connected injury or disease.  The July 2005 
letter did not attempt to inform the appellant what the 
evidence must show.  Consequently the case must be remanded 
so the agency of original jurisdiction (AOJ) can provide 
notice as required by the Court in Hupp.  

Neither VCAA letter attempted to notify the appellant what 
the evidence must show to support a claim under 38 U.S.C.A. 
§ 1318.  Consequently, the case must also be remanded so the 
AOJ can notify the appellant of what the evidence must show 
to substantiate a claim under Section 1318.  

The Board regrets the delay; however, due process requires 
that the appeal be REMANDED for the following action:

1.  The AOJ should ask the appellant to 
complete and return the appropriate 
releases for a copy of the final 
summary of the veteran's private 
hospitalization in October 2004.  The 
AOJ should then ask the hospital for a 
copy of the final summary and associate 
it with the claims folder.  

2.  In accordance with VCAA, as 
discussed by the Court in Hupp, the AOJ 
should notify the appellant of the 
evidence necessary to support her DIC 
claims.  Specifically, the AOJ should 
notify her of:  
a.  the conditions for which the 
veteran was service-connected at the 
time of death; 
b.  the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
condition; 
c.  the evidence and information 
required to substantiate a DIC claim 
based on a condition not yet service-
connected; and 
d.  the evidence and information 
required to substantiate a DIC claim 
based on 38 U.S.C.A. § 1318.  

3.  After giving the appellant an 
appropriate period of time to respond, 
the AOJ should readjudicate the claims 
based on all evidence of record.  If 
the determination remains unfavorable 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



